In an action by the purchaser of real property against the sellers to recover an additional payment of $10,000 alleged to have been exacted by economic duress as a condition for the sellers’ compliance with the contract for the sale of such real property, the sellers appeal from an order of the Supreme Court, Nassau County, dated August 8, 1960, denying their motion, pursuant to rule 106 of the Rules of Civil Practice, to dismiss the complaint on the ground that it does not state facts sufficient to constitute a cause of action. The complaint alleges that between the contract and title dates the purchaser incurred substantial obligations in connection with its pending acquisition and development of the property and that the sellers, who were aware of such obligations, withheld from the purchaser knowledge of their (the sellers’) ability to convey good title. The contract limited the sellers’ liability, in the event of their inability to convey good title, to the return of the contract deposit, plus title examination expense. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur.